Citation Nr: 9916421	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an increased (compensable) rating for 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1941 until 
September 1945.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1998 from the St. Louis, Missouri Regional 
Office (RO) which denied service connection for tinnitus and 
right ear hearing loss, as well as an increased rating for 
left ear hearing loss.  

The issue of entitlement to an increased (compensable) rating 
for hearing loss disability is the subject of the Remand 
following the Order in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeals with respect to the 
claims for service connection for right ear hearing loss and 
tinnitus have been obtained by the RO.

2.  It is at least as likely as not that current tinnitus 
developed due to acoustic trauma in service.

3.  It is at least as likely as not that right ear hearing 
loss disability developed due to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  Tinnitus due to acoustic trauma was incurred in service.  
38 U.S.C.A. § 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).

2.  Right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1998). 

Service connection may also be granted for disease initially 
diagnosed years after service where a physician relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3. 303(d) (1998); Hensley v. Brown, 5 Vet.App. 155, 158 
(1993).  In such instances, a grant of service connection is 
warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service." 38 C.F.R. § 3.303(d).  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The veteran's claims for service connection are well-grounded 
within the meaning of 38 U.S.C.A. 5107(a).  That is, he is 
found to have presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

1.  Tinnitus - Factual Background

The veteran asserts that he developed persistent tinnitus as 
the result of exposure to heavy artillery fire during service 
in WWII for which service connection should now be granted by 
the Board.

The veteran's "Report of Separation [and] Honorable 
Discharge" from military service reflects that he served in 
the European and North African theaters of operation during 
World War II with a military occupational specialty of 
construction equipment mechanic.  His noted decorations and 
citations do not specifically indicate combat service.  His 
service medical records reflect no complaints of, or 
treatment for, ringing of the ears.  Upon examination in 
September 1945 for discharge from active duty, it was 
recorded that there was partial loss of hearing in the left 
ear, but no tinnitus was noted.  

The postservice record shows that the appellant was afforded 
a VA examination for compensation and pension purposes in 
March 1982 wherein an audiogram produced a diagnosis of 
sensorineural type hearing loss "consistent with past 
acoustic trauma."  The examiner commented that he could not 
determine whether this occurred in military service or 
subsequently during the veteran's employment in a "somewhat 
noisy occupation."  The audiometric examination results 
revealed bilateral hearing loss disability for VA purposes as 
defined in 38 C.F.R. § 3.385.  However, it was reported that 
he denied having tinnitus or noise in either ear.  Physical 
examination of both ears was unremarkable.  A May 1987 
clinical report from Hearing Associates, Inc. indicates that 
the veteran reported no dizziness, tinnitus or aural 
fullness" at that time.  

A VA outpatient clinic report of an audiometric examination 
conducted in April 1998 was received in which it was noted 
that the appellant had hearing loss and tinnitus which were 
likely as not caused by acoustic trauma.  It was recorded 
that the veteran complained of constant bilateral tinnitus 
since 1944, and bilateral hearing loss since 1944-45 
following noise exposure to combat artillery.  

On VA audiology in June 1998, the veteran reported that he 
had been exposed to heavy artillery fire during WWII in Italy 
and North Africa.  He related that he complained of tinnitus 
at that time and was seen by medical personnel but that no 
therapy was provided.  The veteran stated that tinnitus had 
persisted since that time.  

A letter dated in August 1998 was received from R. McKenzie, 
M.D., F.A.C.S., noting that he had treated the appellant for 
hearing loss and tinnitus.  Dr. McKenzie indicated that his 
review of the veteran's work history and medical history did 
not reveal exposure to significant acoustic trauma in the 
workplace.

2.  Right ear hearing loss - Factual Background

The veteran asserts that he developed persistent right ear 
hearing loss as the result of exposure to heavy artillery 
fire during service in WWII for which service connection 
should not be granted by the Board.

The veteran's hearing acuity was noted to be 20/20 in each 
ear upon examination in November 1941 for entrance into 
service.  When examined in September 1945 for discharge from 
active duty, hearing acuity was found to be 15/15 in each 
ear.  It was recorded at that time that the appellant had 
partial loss of hearing in the left ear and had noticed it 1 
1/2 years earlier in Italy.  Mild, nerve-type deafness was 
noted on clinical examination.

The record reflects that the appellant was afforded a VA 
examination in March 1982 when right ear hearing loss 
disability for VA purposes as defined in 38 C.F.R. § 3.385 
was demonstrated.  The veteran provided history at that time 
to the effect that he had retired from employment in 1976 
with the railroad where he had worked variously as a 
switchman, brakeman and a conductor for many years.  The 
examiner commented that an audiogram indicated that the 
appellant's ears had been damaged by acoustic trauma, but 
that "[w]hether this occurred in the military service or 
subsequently from his years of employment in a somewhat noisy 
occupation with the Frisco Railroad, I cannot say." 

A private clinic report dated in May 1987 indicated that the 
veteran stated that his hearing loss dated back to his 
military experience.  Following audiometric evaluation, the 
impression was profound bilateral, high frequency 
sensorineural hearing loss typical of a history of noise 
exposure.  On a May 1987 private audiometric record it was 
noted that the veteran had had a significant history of 
military and occupational noise exposure.  

The veteran stated on VA examinations in April and June 1998 
that hearing impairment was first noticed in the mid 1940's 
subsequent to exposure to combat artillery.  Reported 
audiological test results at these times confirmed 
demonstration of bilateral high frequency sensorineural 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

Dr. McKenzie wrote in a medical statement dated in August 
1998 that in his "board certified opinion, this patient has 
suffered hearing loss compatible with bilateral acoustic 
trauma as a result of military service..."  It was indicated 
at that time that a review of the patient's past work and 
medical history did not reveal that he had been subjected to 
any significant acoustic trauma in the workplace.  

3.  Analysis

The veteran is not shown to have had any complaints or 
clinical findings, nor received any treatment, in service for 
tinnitus or right ear hearing loss, including upon service 
discharge examination in September 1945.  The postservice 
record indicates that the veteran did indeed work in 
capacities for the railroad in which he was exposed to 
occupational noise, albeit Dr. McKenzie stated that the 
appellant's past work and medical history did not reveal that 
he had been subjected to any significant acoustic trauma at 
work.  While the veteran may have had a great deal of 
postservice noise exposure, the Board finds that any acoustic 
trauma from military service during WWII may not be 
discounted.  The evidence upon service discharge examination 
in September 1945 shows that while it was only noted that 
there was partial deafness in the left ear, it is conceivable 
that the right ear may have been similarly affected but to a 
lesser degree.  It is specifically observed that partial 
deafness of the left ear was recorded at 15/15 hearing acuity 
at that time.  

The clinical evidence shows that the veteran currently has 
bilateral tinnitus, and right ear hearing loss which meets 
the criteria for a hearing loss disability under 38 C.F.R. 
§ 3.385.  Given that he has been determined to have served in 
areas of hostility in WWII, the Board accepts the veteran's 
descriptions of traumatic noise exposure as sufficient proof 
consistent with the circumstances, conditions, and hardships 
of such service.  38 U.S.C.A. § 1154(b).  The record contains 
competent evidence establishing the etiology of both 
disabilities to acoustic trauma.  Furthermore, while 
physicians in the record have noted post-service occupational 
noise exposure, there exists no competent evidence 
dissociating the inservice traumatic noise exposure from the 
disabilities at issue.  As such, the record establishes that 
it is at least as likely as not that tinnitus and right ear 
hearing loss disability were incurred in service.  With 
resolution of doubt in the veteran's favor, service 
connection is warranted for tinnitus and right ear hearing 
loss disability.  


ORDER

Service connection for tinnitus is granted. 

Service connection for right ear hearing loss disability is 
granted.


	(CONTINUED ON NEXT PAGE)

REMAND

At the time the issue of entitlement to an increased 
(compensable) rating for hearing loss disability was 
certified to the Board, service connection had been 
established for hearing loss disability only of the left ear, 
and the disability had been evaluated as a unilateral 
disability pursuant to 38 C.F.R. § 4.85.  In light of the 
above grant of service connection for right ear hearing loss 
disability in this decision, the service-connected hearing 
loss disability is to be evaluated as a bilateral disability 
pursuant to 38 C.F.R. § 4.85 (to include as amended by 64 
Fed.Reg. 25202-25210 (1999).  As the RO has not had an 
opportunity to evaluate the bilateral hearing loss 
disability, a Remand is warranted prior to final Board 
adjudication.

In view of the foregoing, the case is hereby Remanded for the 
following action:

The RO should adjudicate the issue of 
entitlement to an increased (compensable) 
rating for bilateral hearing loss 
disability pursuant to the reopened claim 
received in May 1998.  

If the benefit sought is not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case and afforded an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

